                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

VIOLETA ESCOBAR, also known as    )    Civ. No. 13-00598 HG-WRP
VIOLETA ESCOBAR CLINE,            )
Individually and as Personal      )
Representative for the ESTATE     )
OF NATHAN CLINE, Deceased,        )
                                  )
                  Plaintiff,      )
                                  )
            vs.                   )
                                  )
NEVADA HELICOPTER LEASING LLC,    )
                                  )
                  Defendant.      )
                                  )
                                  )

     ORDER DENYING PLAINTIFF’S MOTION TO CERTIFY ORDERS FOR
               INTERLOCUTORY APPEAL (ECF No. 482)


     In November 2011, a helicopter piloted by the Plaintiff’s

husband crashed on the island of Molokai.    Plaintiff filed a

Complaint against Defendant Nevada Helicopter Leasing LLC, the

owner of the Subject Helicopter, and other Defendants, asserting

negligence and strict liability claims.

     In July 2016, the Federal District Court granted Defendant

Nevada Helicopter Leasing LLC’s Motion for Summary Judgment.

     Plaintiff appealed and in February 2019, the case was

remanded.    The Ninth Circuit Court of Appeals found that there

were issues of fact as to whether Defendant Nevada Helicopter

Leasing LLC had actual possession or actual control of the

Subject Helicopter at the time of the crash.


                                   1
     On remand, the District Court granted Defendant Nevada

Helicopter Leasing LLC’s Motion to Bifurcate the trial based on

the decision from the Ninth Circuit Court of Appeals.

     The District Court set the first trial for January 13, 2020.

     The District Court issued various orders in preparing for

trial.

     On November 14, 2019, the Court issued a Minute Order

denying Plaintiff’s claim that David Chevalier’s deposition

testimony constituted a judicial admission.    (ECF No. 413).

     On November 25, 2019, the Court issued an ORDER DENYING

PLAINTIFF’S MOTION TO STRIKE THE EXPERT DISCLOSURE OF DOUGLAS E.

STIMPSON AS UNTIMELY AND PERMITTING DOUGLAS E. STIMPSON TO

TESTIFY AS AN EXPERT IN THE AVIATION INDUSTRY AND DEFERRING

RULING ON HIS ABILITY TO TESTIFY AS AN ACCIDENT RECONSTRUCTION

EXPERT.   (ECF No. 420).

     On January 7, 2020, the Court held a Final Pretrial

Conference.   (ECF No. 476).   The Court issued oral rulings on

some of the Parties’ Motions in Limine and indicated it would

file written orders.   (Id.)

     On January 8, 2020, the Court issued an Evidentiary Ruling

that found the FAA’s 2016 Advisory Circular 91-37B, at Exhibit

1007 was admissible and the FAA’s 1978 Advisory Circular 91-37A,

at Exhibit 8, is inadmissible.    (ECF No. 477).

     Also on January 8, 2020, the Court issued an ORDER DENYING


                                  2
PLAINTIFF’S MOTION IN LIMINE NO. 1 AND GRANTING, IN PART, AND

DENYING, IN PART, PLAINTIFF’S MOTION IN LIMINE No. 2.    (ECF No.

478).

     On January 10, 2020, the Friday before trial was to start on

Monday, Plaintiff filed a Motion to Certify Orders for

Interlocutory Appeal.   (ECF No. 482).

     Plaintiff requests that this Court certify to the Ninth

Circuit Court of Appeals that it should conduct an interlocutory

review of the District Court’s pretrial rulings before a trial is

conducted on the merits pursuant to 28 U.S.C. § 1292(b).

     Defendant opposes Plaintiff’s motion, asserting that there

is no basis for an interlocutory appeal as Plaintiff has

attempted to appeal multiple pretrial rulings and has

misconstrued the record.

     Plaintiff’s Motion to Certify Orders for Interlocutory

Appeal (ECF No. 482) is DENIED.


                        PROCEDURAL HISTORY


     On November 6, 2013, Plaintiff filed her Complaint.    (ECF

No. 1).

     On July 17, 2015, Plaintiff filed her First Amended

Complaint.   (ECF No. 32).

     On July 21, 2016, the Court issued an ORDER GRANTING

DEFENDANT NEVADA HELICOPTER LEASING LLC’S MOTION FOR SUMMARY


                                  3
JUDGMENT.   (ECF No. 172).

     On March 3, 2017, the Court issued a STIPULATION FOR

DISMISSAL OF ALL CLAIMS BY AND BETWEEN PLAINTIFF VIOLETA ESCOBAR

AND AIRBUS GROUP, S.E. WITH PREJUDICE.   (ECF No. 347).

     On March 30, 2017, Plaintiff filed a Notice of Appeal of the

Court’s Order on Summary Judgment.   (ECF No. 348).

     On February 11, 2019, the Ninth Circuit Court of Appeals

issued a Memorandum Opinion and reversed and remanded

proceedings.   (ECF No. 358).

     On March 5, 2019, the Mandate was issued.    (ECF No. 359).

     On May 16, 2019, the Court held a Status Conference.    (ECF

No. 383).

     On October 4, 2019, the Court held a hearing on Defendant’s

Motion to Bifurcate Trial.   (ECF No. 395).   The Court granted

Defendant’s Motion and set the first trial for January 13, 2020.

(Id.)

     On October 30, 2019, the Court held a hearing on Plaintiff’s

Motion to Strike the Expert Disclosure of Douglas E. Stimpson.

(ECF No. 402).

     On November 5, 2019, the Court issued an ORDER GRANTING

DEFENDANT NEVADA HELICOPTER LEASING LLC’S MOTION TO BIFURCATE

TRIAL.   (ECF No. 405).

     On November 14, 2019, the Court held a Status Conference

regarding the Parties’ Proposed Jury Instructions Regarding


                                 4
Control of the Aircraft.   (ECF No. 413).

     On November 25, 2019, the Court issued an ORDER DENYING

PLAINTIFF’S MOTION TO STRIKE THE EXPERT DISCLOSURE OF DOUGLAS E.

STIMPSON AS UNTIMELY AND PERMITTING DOUGLAS E. STIMPSON TO

TESTIFY AS AN EXPERT IN THE AVIATION INDUSTRY AND DEFERRING

RULING ON HIS ABILITY TO TESTIFY AS AN ACCIDENT RECONSTRUCTION

EXPERT.   (ECF No. 420).

     On January 7, 2020, the Court held a Final Pretrial

Conference.   (ECF No. 476).

     On January 8, 2020, the Court issued an Evidentiary Ruling.

(ECF No. 477).

     Also on January 8, 2020, the Court issued an ORDER DENYING

PLAINTIFF’S MOTION IN LIMINE NO. 1 AND GRANTING, IN PART, AND

DENYING, IN PART, PLAINTIFF’S MOTION IN LIMINE NO. 2.    (ECF No.

478).

     On January 10, 2020, Plaintiff filed PLAINTIFF’S MOTION TO

CERTIFY ORDERS FOR INTERLOCUTORY APPEAL.    (ECF No. 482).

     Also on January 10, 2020, the Court held a Final Pretrial

Conference.   (ECF No. 483).   At the hearing, Plaintiff’s co-

counsel represented that Plaintiff’s lead attorney was injured

and would be unable to proceed to trial on January 13, 2020.

(Id.)   The Court continued the first trial until June 2, 2020.

(Id.)

     On January 30, 2020, Defendant filed DEFENDANT NEVADA


                                  5
HELICOPTER LEASING’S OPPOSITION TO PLAINTIFF’S MOTION TO CERTIFY

ORDERS FOR INTERLOCUTORY APPEAL.       (ECF No. 488).

     The Court elects to decide the matter without a hearing

pursuant to District of Hawaii Local Rule 7.1(c).


                       STANDARD OF REVIEW


     An appellate court generally cannot review a district court

order until after entry of a final judgment.       Johnson v. Jones,

515 U.S. 304, 309 (1995).   28 U.S.C. § 1292(b) provides an

exception to the general rule.   Section 1292(b) states:

     When a district judge, in making in a civil action an
     order not otherwise appealable under this section,
     shall be of the opinion that such order involves a
     controlling question of law as to which there is
     substantial ground for difference of opinion and that
     an immediate appeal from the order may materially
     advance the ultimate termination of the litigation, he
     shall so state in writing in such order. The Court of
     Appeals which would have jurisdiction of an appeal of
     such action may thereupon, in its discretion, permit an
     appeal to be taken from such order, if application is
     made to it within ten days after the entry of the
     order: Provided, however, That application for an
     appeal hereunder shall not stay proceedings in the
     district court unless the district judge or the Court
     of Appeals or a judge thereof shall so order.

     28 U.S.C. § 1292(b).

     Section 1292(b) is used only in exceptional circumstances in

which allowing an interlocutory appeal would avoid protracted and

expensive litigation or would otherwise be helpful in light of

the nature of the case and the totality of the circumstances.       In

re Cement Antitrust Litig., 673 F.2d 1020, 1026 (9th Cir. 1982);

                                   6
Leong v. Hilton Hotels Corp., 689 F.Supp. 1572, 1574 (D. Haw.

1988).

     The district court must certify an order for immediate

appeal before the court of appeals has discretion to accept

jurisdiction pursuant to Section 1292(b).   Van Dusen v. Swift

Transp. Co. Inc., 830 F.3d 893, 896 (9th Cir. 2016); Pride

Shipping Corp. v. Tafu Lumber Co., 898 F.2d 1404, 1406 (9th Cir.

1990) (there is no appellate jurisdiction pursuant to § 1292(b)

where the district court denies a request to certify an order).


                             ANALYSIS


     Plaintiff requests the District Court certify certain

pretrial rulings as immediately reviewable as an interlocutory

appeal to the Ninth Circuit Court of Appeals.

     A district court must determine whether the following

certification requirements for an interlocutory appeal of its own

order have been met:

          (1)   that the order present a controlling question
                of law;

          (2)   that there be substantial grounds for
                difference of opinion as to the order’s
                ruling; and,

          (3)   that an immediate appeal of the order may
                materially advance the ultimate termination
                of the litigation.

     Kowalski v. Anova Food, LLC, 958 F.Supp.2d 1147, 1154 (D.

Haw. 2013).

                                 7
     1.   Whether There Is A Controlling Question Of Law


     To be appealable pursuant to Section 1292(b), a certified

order must involve a controlling question of law.   A question of

law is controlling if its resolution on appeal “could materially

affect the outcome of litigation in the district court.”    In re

Cement Antitrust Litig., 673 F.2d at 1026.   An appellate court’s

interlocutory jurisdiction permits the court “to address any

issue fairly included within the certified order because it is

the order that is appealable....”    Deutsche Bank Nat’l. Tr. Co.

v. FDIC, 744 F.3d 1124, 1134 (9th Cir. 2014) (quoting Nev. v.

Bank of Am. Corp., 672 F.3d 661, 673 (9th Cir. 2012)).

     The District Court may only certify “orders” to the Ninth

Circuit Court of Appeals pursuant to 28 U.S.C. § 1292(b).

Plaintiff’s Motion, however, seeks review of a number of

statements by the Court and cites to an uncertified transcript

from the January 7, 2020 Final Pretrial Conference.   These

statements are not orders and are not immediately appealable

pursuant to Section 1292(b).

     Plaintiff has not otherwise specified which “order” issued

by the Court she seeks to certify.   Instead, Plaintiff’s Motion

seeks to certify her counsel’s own arguments rather than rulings

that the Court made.   Plaintiff’s Motion has taken portions of a

rough draft of a transcript from the January 7, 2020 Final



                                 8
Pretrial Conference.1   The out of context portions of the rough

draft can be misconstrued.

       Plaintiff mischaracterizes the District Court’s rulings.

For example, Plaintiff claims that the Court has ruled that “the

lessor may not be held legally responsible for the crash at issue

unless it was actually flying the helicopter when it crashed.”

(Pla.’s Motion at p. 10, ECF No. 482).    The Court ruled that the

Federal Aviation Administration’s definition of “operational

control” is relevant as well as the enumerated factors set forth

in the Federal Aviation Administration’s Advisory Circular 91-

37B:

       1.   Which entity makes the decision to assign crewmembers
            and aircraft; accept flight requests; and initiate,
            conduct, and terminate flights?

       2.   For which entity do the pilots work as direct employees
            or agents?

       3.   Which entity is maintaining the aircraft and where is
            it maintained?

       4.   Prior to departure, which entity ensures the flight,
            aircraft, and crew comply with regulations?

       5.   Which entity decides when and where maintenance is
            accomplished, and which entity directly pays for


       1
        Plaintiff’s Motion claims to cite to a rough draft of a
January 7, 2020 transcript. (Pla.’s Motion to Certify at p.2
n.1, ECF No. 482). Plaintiff did not attach any rough draft of a
transcript to the pleading. The rough draft is not appropriate
for citation in a pleading. The rough drafts provided by the
court reporters contain a disclaimer that the rough is
uncertified and unedited and not to be cited. The certified
transcript of the January 7, 2020 hearing is available at ECF No.
487.

                                  9
            maintenance?

     6.     Which entity determines weather and fuel requirements
            and which entity directly pays for the fuel?

     7.     Which entity directly pays for the airport fees,
            parking and hangar costs, food service, and/or rental
            cars?

     (Advisory Circular 91-37B, Exhibit 1007 at ¶ 6.3).

     Plaintiff also claims that the Court has ruled that only an

entity that has been issued a certificate by the FAA may be held

liable under the statute.    Again, Plaintiff mischaracterizes the

Court’s ruling.    The factors set forth in the Federal Aviation

Administration’s regulations and Advisory Circular 91-37B are

relevant but not exhaustive.

     In addition, Plaintiff claims that the Court has prevented

her expert John McGraw from testifying on relevant issues in the

trial.    (Pla.’s Motion at p. 15, ECF No. 482).   In fact, over the

objection of the Defendant, the Court exercised its discretion to

allow Plaintiff to call Mr. McGraw who was not disclosed until

less than a month from the scheduled trial date.    (December 20,

2019 Minute Order extending the deadline for Plaintiff’s

disclosure of Mr. McGraw, ECF No. 466).

     There is a limitation on the Plaintiff’s expert’s testimony

that Plaintiff objects to.    At the Final Pretrial Conference, the

Court explained to Plaintiff that Mr. McGraw may not provide

testimony as to what he believes the law is or ought to be and he

may not testify as to any legal conclusions.    See CFM

                                 10
Communications, LLC v. Mitts Telecasting Co., 424 F.Supp.2d 1229,

1233 (E.D. Cal. 2005) (explaining that an expert may describe a

complicated agency process, but the testimony may not prescribe

legal standards for the jury to apply to the facts of the case or

to interpret the legal effect of the terms).

     Plaintiff also seeks to have Mr. McGraw testify regarding

Nevada Leasing’s Operating Agreement and Security Agreement.    The

Court has not precluded Mr. McGraw from testifying about the

documents, however, Plaintiff must establish the relevance of

such testimony.   The Court has already ruled that the plain and

ordinary language contained in the April 2, 2001 Operating

Agreement (Exhibit 3) and the June 1, 2011 Lease Agreement

between Nevada Helicopter Leasing LLC and Blue Hawaiian

Helicopters (Exhibit 4) does not support Plaintiff’s theory of

the case.   Mr. McGraw may not testify as to his understanding or

belief as to the meaning of any contract terms.   Aguilar v. Int’l

Longshoremen’s Union Local No. 10, 966 F.2d 443, 447 (9th Cir.

1992) (citing Marx v. Diners Club, Inc., 550 F.2d 505, 509 (2d.

Cir. 1977)).

     Contrary to Plaintiff’s position, the District Court has

made rulings in conformity with the Memorandum Opinion issued by

the Ninth Circuit Court of Appeals on February 11, 2019. (ECF No.

358).

     Plaintiff has not established there is a controlling issue


                                11
of law in any order issued by this Court that is appropriate to

certify to the Ninth Circuit Court of Appeals.


     2.     Whether Substantial Grounds For Differences Of Opinion
            Exist As To Controlling Question of Law


     To permit appeal pursuant to Section 1292(b), there must be

substantial ground for a difference of opinion as to the

controlling question of law raised in the certified order.

Fortyune v. City of Lomita, 766 F.3d 1098, 1101 n.2 (9th Cir.

2014).    A substantial ground for difference of opinion exists

where novel legal issues are presented, on which fair-minded

jurists might reach contradictory conclusions.    Reese v. BP Expl.

(Alaska) Inc., 643 F.3d 681, 688 (9th Cir. 2011).

     Here, Plaintiff has not identified the order that she

believed should be certified, she has not identified a

substantial question of controlling law, and she has not

demonstrated that her disagreements with prior court rulings

provide for a basis for an interlocutory appeal.

     Plaintiff’s Motion identifies the Court’s ruling on the

admissibility of “documents” as the basis for the substantial

differences of opinion for purposes of her interlocutory appeal.

(Pla.’s Motion at pp. 12-13, ECF No. 482).    Evidentiary rulings

are not a basis for certifying an appeal as they do not involve

novel legal issues.    Reese, 643 F.3d at 688.

     Substantial grounds for differences of opinion exist where

                                 12
the circuits are in dispute on a legal question or where there

are novel and difficult questions of first impression.    Couch v.

Telescope Inc., 611 F.3d 629, 633 (9th Cir. 2010).   Plaintiff has

not established that such a basis exists for purposes of

certification of an interlocutory appeal pursuant to Section

1292(b).

     Plaintiff claims that the question regarding the application

of the amended language in 49 U.S.C. § 44112 provides a

substantial question for a difference of opinion.    On October 5,

2018, Congress amended Section 4112(b) from “actual control” to

state “actual operational control.”    Plaintiff’s claim regarding

the amendment fails on two separate basis.

     First, Plaintiff stipulated that the amended language to 49

U.S.C. § 44112 applies in this case.   Following remand, the Court

held several status conferences with the Parties and inquired as

to their positions with respect to the amended language to the

statute as instructed by the Ninth Circuit Court of Appeals.   At

the hearing on November 14, 2019, both Plaintiff and Defendant

agreed “that is appropriate to apply the current version of 49

U.S.C. § 44112(b), effective October 5, 2018, to this case.”

(Minutes from November 14, 2019 Hearing, ECF No. 413).

     Second, the legislative history of the amendment to Section

44112(b) demonstrates that the amendment was made to clarify the

meaning of the statute.   There is no substantial question of law.


                                13
The amendment applies here.     When a clarification of the law is

enacted to provide guidance as to what the law originally

intended, it applies retroactively.    Beverly Cmt. Hosp. Ass’n v.

Belshe, 132 F.3d 1259, 1265 (9th Cir. 1997); United States v.

Donaghe, 50 F.3d 608, 612 (9th Cir. 1994).


     3.      Whether Immediate Appeal Would Materially Advance
             Litigation


     An order is not reviewable pursuant to Section 1292(b)

unless its immediate review may materially advance litigation.

The Ninth Circuit Court of Appeals has found that immediate

appeal does not materially advance the ultimate termination of

litigation where the appeal might postpone the scheduled trial

date.     Shurance v. Planning Control Int’l, Inc., 839 F.2d 1347,

1348 (9th Cir. 1988).

     Trial is scheduled for June 2, 2020.     It is highly unlikely

that the Ninth Circuit Court of Appeals could possibly rule on

Plaintiff’s request to review the Court’s pre-trial rulings prior

to trial in less than four months.

     Plaintiff also has not demonstrated that appellate review

would eliminate the trial.     See McFarlin v. Conseco Servs., LLC,

381 F.3d 1251, 1259 (11th Cir. 2004).

     The Ninth Circuit Court of Appeals remanded proceedings for

the District Court to decide the specific issues Plaintiff now

seeks to appeal.     There is no basis to find that immediate appeal

                                  14
would materially advance litigation.


                           CONCLUSION


     PLAINTIFF’S MOTION TO CERTIFY ORDERS FOR INTERLOCUTORY

APPEAL (ECF No. 482) is DENIED.

     IT IS SO ORDERED.

     Dated: March 6, 2020, Honolulu, Hawaii.




Violeta Escobar, also known as Violeta Escobar Cline,
Individually, and as Personal Representative for the Estate of
Nathan Cline, Deceased v. Nevada Helicopter Leasing, LLC, Civil
No. 13-00598 HG-WRP; ORDER DENYING PLAINTIFF’S MOTION TO CERTIFY
ORDERS FOR INTERLOCUTORY APPEAL (ECF No. 482)
                                15
